Case 1:19-CV-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 1 Of 26

 

;;JE~'
r i.
g“:: :"*'{._j ".»

, z -
DISTRICT COURT FOR THE CITY AND COUNTY OF DEN`VER iii L§Li;i§'

civilActionNo 18 CV&SZ,I 26

DATE FILED: December‘gq()l§e
CASE NUMBER: 2018€`\/651

Plainti.E`,
EXHIBIT
Malon Dean Tygi'ett '. ¢]

 

CITY AND COUNTY OF DENVER, CITY AND COUNTY OF DENV'ER ACTING BY AND
THROUGH BOARD OF WATER COMMISSIONERS OF THE CITY AND COUNTY OF
DENVER, ALSO KNOWN AS DEN_VER WATER AND THE MAYOR OF DENVER,

Defendant.

 

PLAmm'F’s coNIPLAmT iv ri’l) jo r)/

 

Plaintiif iiles this Complaint and alleges, as follows:
I. NATuRE oF rim CASE

l. Plainti£’s employment discrimination civil rights and retaliation action is brought against the
Defeodants for equitable and remedial relief and compensatory damages to redress Defendants’
deprivaiion of his miami-related civil rights secured w him by the Ag¢ Dism'mina`iion in
Employment Act of 1967. (ADEA). the Americans With Disability Act, 42 U.S.C. 12101 as
amended by the ADA An_iendments Act of 2008 (ADAAA), the Rehabilitation Act of 1973, 29
U.S.C. §701, et. saq.,_the Firat Amendment ofthe U.S. Constitution, and Colorado public policy and
common law which prohibits Workers’ Compensation retaliation

2. The actions occurred while Plainti£f was employed by the Defendants because Plaintiffhad
complained about safety issues, including but not limited to lack of safe access to the facility’s
parking lot, because be was injured on thejob, and because ofhis age and disability. Younger

employees who committed activities the same as or similar to those inaccm'ateiy and/or falsely

g m am M §/"§~‘ 4 m w alia 4
isii.ilii§lw/ .es!<~ igC,>YCis/l~@?- 85`£“

Case 1:19-CV-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 2 Of 26

3. He seeks awards of back pay, ii'ont pay, compensatory damages, attorneys fees, costs of this
action and/or reinstatement and other equitable or remedial relief.
Il. JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction over federal claims under 28 U.S.C. §§1331 and
1343, and this action is authorized and instituted pursuant to 29 U.S.C. §§ 621 and 626(¢)
because they arise linder the laws of the United States and said claims are brought to recover
damages and to secure other relief for the deprivation of P|aintift"'s civil rights
5. Venue is proper in this judicial District under 28 U.S.C. ' 1391(b),(c) and because the
employment practices or omissions ollogod to ho uhlovifol wom committed hamm mo
hhhdiaioh ortho Uhiiod storm l)ishiol com-t for mo bimini of colorado
IlI. PARTIES
6. PlaintiffMalon Dean Tygrett (hereiliahei' Mr. 'Tygrett or Plaintift) is a citizen oftiie U.S.
and at all relevant times a Colorado resident He is a former employee of Defendant Denver
Water.
7. Atallrelevant times, Plaintift` wasanmnployee of Defendant within the meaning of federal
and Colorado statutes
8. Defeodant Denver Water isamunicipalwaterutility physically located inDenver, Colorado
and the City and County of Denver is a governmental entity also located inDenverColomdo
and thei'ei:`orel they are subject to the personal jurisdiction of this Court. Based upon
information provided by Defendants, Denver Water employs approximater 1100
employees
9. Denver Water is also part of the City and County ofDenver.
10. Defendant Denver Water terminated Plainv'ifs employment effective August 22, 2017.

At all relevant times during Plaintih"s emnlnvment l')efendant elnnloved several

Case 1:19-CV-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 3 0126

hundred employees, and therefore is subject to the provisions of the ADEA, ADAAA,
the U.S. Constitution, and other relevant federal and state of Colorado statutes, and to
the jurisdiction of this Court thereunder.
IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

l 1. A.ll prerequisites or conditions precedent to the institution of this suit have lbeen met.
Plaintiff timely Hled a charge ofdisci'imination with me United States Equal Employment
Opportlmity Comniission (EEOC) bearing charge #541-2017-02158. A. copy of the Charge
is attached hereto as Ex. A. On September 25, 2018 EEOC issued aNotice ofRight to Sue
in regard thereto. 'I'his action is timely filed within ninety (90) days ofplainti£t‘s receipt of
said notice of right to sue.

12. On Januai'y 29, 2018 and again on June 27, 2018 plaintii'ftimely served Notices of Intentto
Sue pursuant to C.R.S. §24~20-109. See Exhibits B and C, respectively, attached hereto and

incorporatedhereinbyreferenceasifmorefullysetforthherein.

V. FACTUAL ALLEGATIONS
12. Plaintiif was along term employee of Defendant Denver Watei' having worked for Denver
Waterformorethan twentyyears. Atthetime ofbis terminationPlaintiffworkedasaSenior
Equipment Operator in Defendant's Operations and Maintenance Division (hereinaiter “O&M”).
13. Defendant Denver Water has shown a pattern of targeting and terminating employees who are
over 40 and disabled

Case 1:19-CV-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 4 Of 26

14. Pluintisiwuu initially injured nn ninth 4, 2015 at the age niss whenhu slipped nniuu n work

getting into a loader. Hc injured his back. hip, neck, head and asiatic nerve.. He filed a workers

compensation claim.

15. Prior to that injury Plaintiff did not have any issues with his employer, Dcnvei' Water.

16. Shortly thereafter another driver allegedly complained that Plaintiff` had tailgated her

veniuin. Pluintiir renewed n what win essentially n verbal wnning, thnngli nunvet water aid

not investigate the allegation leading to the warning. Plaintifl`:"s supervisor, lack Tolmich did not

want to hear from witnesses who substantiated Plaintiii’s description of the incident

17. Construction began at Defendant’s Denver Water’s campus which greatly reduced the size

l ofparldnglotsandotberareasmakingitmorediflicultandtmsafeforalldriversand

vehicles (including, without limitation, the public and connactors) to drive through tire
campus T.his was particularly for large vehicles like semi»~tractors and trailers; Plaintift'
drove a semi truck with a long trailer.

18. Ongoing construction changes occurred frequently in the ever-shifting parking and driving

nunn which aggravated the directives ann dangers urine unnatuntinntn un vehicles travel-sing

the area. l

19. Plaintifi` complained about the dangerous conditions ad"ecting vehicle traffic to Denver

water management innluding luck rumiiuh, ruin annie unc sink capps who intend inn

complaints and suggestions for improvements 'I`hey did nothing to alleviate the problems

20. Plaintiii’s complaints

20. unspite Plniniin’s requests nean water refused in put up nignnge, including “nn putting

sigos”, and did not create truck lanes for drivers. 'l'his created problems for Plaintiifsince he

maneuvered large sami-trucks and trailers on a regular basis through Denver Water’s campus

4.

 

Case 1:19-CV-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 5 Of 26

21 . As a result of an unfounded complaint by a fellow employee about an incident in which
Plaintiff requested a Woman to move her vehicle so he could drive h_is truck through the lot, a
Human Resources employee began interviewing Denver Water employees to determine whether
Plaintiff created a hostile environment although there were no allegations that he had done so.
22. The H.uman Resourcea employee interviewed several Denver water employees though not
about any specific incident 'i`he Human Resources employee admitted that she typically did not
question employees about other employees.

23. The Human Reso\n'ces employee did not have the education or experience to conduct the
investigation The investigation did not support the Human Resom'ces employee"s allegation that
Plaintiii’ had created a “hostile environment” and did not reflect that Plaintiffhad violated any
ami-discrimination law.

24. Plaintiff continued to report safety hazards to management but his performance reviews that
year reflected that he was to mind his own business. Denver Water‘s policies provided for the
protection of employees who reported safety hazards, But Plaintiffwas rem unsigned instead.

31. As aresult ofthe termination, Plaintiffhasbeenunableto obtainother employment

 

THE AMERICANS WITH DISABILITY ACT 42 U. S.C. §§ 12101, ¢t.aeq.
'I'HE REHABILITATION ACT 29 U. .C. §§ 791 AND 794

Case 1:19-CV-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 6 Of 26

39. mode mootpotctcnby mrctcnco nn prccoding paragraphs co though fully oct forth
herein Plaintiffalso incorporates the factual allegations contained in Exhibits A, B, and
C.

40. As demonstrated by his long term and successful performance with Defendant Denver
Water, Plaintiff was qualified for his position

_ 41. Plainti;&` was initially injured on March 4, 2015. .

42. Plaintiffwas injured again on August l, 2017 and placed on restricted duty. He was
terminated from employment on :Aug`ust~22, 2017.

41. Plointiti'hno o dimiility do dotincd by inw_nnd itc won quotittcd for his position

42. Defendant Denver Water subjected Plaintiff to false allegations, abuse, harassmentl and
diocttmmcnon can hit injmy. -

43. Defendants falsely alleged that Plaintiif had been rude to a contractor and had unsafer
operated a vehicle in Denver Water’s parking lot. Denver Water terminated him from _
cmploymcnt oilcgcdiy based on accusations it know wmc foisc, and which wmc n pretext
to tctminotc dcfcndnnt bonanno ofbis disability.

44. Defendants could have accommodated Plainti&"s disability without undue hardship.

45. Defendants did not terminate non-disabled employees who had engaged in the same or
substantially similar behavior as that alleged against Plaintiff.

46

47. Defendants discriminated against Plaintiff by terminating his employment because he was "

disabled, by refusing to accommodate him, and failing to engage in the interactive process by

terminating Plomtitr walton discussion orpoociblc accommodation

 

Case 1:19-CV-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 7 Of 26

48. Defendants’ actions were in violation of the Americans with Disabilitles Act, 42 U.S.C. §§
1210l, et. seq. and the Rehabilitntion Act , 29 U.S.C. §§ 791 and 794.
49. Plaintiff has been injured as a result of Defendants’ actions or lack thereof.

0 : A E ISC A
Unlawful Intentiooal Age Discrimination in Violation of the ADEA, 29 U.S.C. §621 et. eeq.

50. Plaintiff incorporates by reference all preceding paragraphs as though fully set forth herein
Plaintiff also incorporates the factual allegations contained in Exhibits A, B, and C.
Plaintiff incorporates by reference all preceding paragraphs as though fully set forth herein
P]a.intiffalso incorporates the factual allegations contained in Exhibits A, B, and C.

51. The ADEA makes it unlawful for employers and their agents “to fail or refuse to hire or to
dieebmge any individual or otherndee diecriminete against any individtmi with reepeet to his
compensation terms, conditions, or privileges of employment, because of such individuals age. 29
U.S.C. §623(3)(1).

52. Plaintiffwas bomonOctober 18, 1961 andwasoverthe age of50atthetimehewasunlawfu]ly
terminated by Defendants.

53. PlaintiH`was qualified for his position with Defendant Denver Water.

54. Defendants’ reasons for terminating Plaintiif from employment were pretextual and tmtrue.
55. Defendantskneworhadreasontoknowthatthereasons for terminationwere undue

56. Defendan_ts did not conduct a reasonable investigation of the allegations although they do
conduct a more extensive investigation of employees who are yotmger than Pla.intiii'.

57. Defendants falsely alleged that PlaintiE`hadbeen rude to a contractor and had unsafer
operated a vehicle in Denver Water’s parking lot. Defendants terminated him from employment

Case 1:19-CV-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 8 Of 26

allegedly based on accusations it knew were falsc, and which Were a pretext to terminate
Plaintiff because of his age.

'58. . Defendants did not terminate younger employees who had engaged in the same,
substantially similar or even more serious behavior as that alleged against Plaintill'.

59. . The Defendants’ violations of the ADEA were intentional and willful.

60. As a direct and proximate result of the foregoing violations of the ADEA, Plaintiff has
sustained economic and non-economic damages, including but not limited to, loss of wages and

other benciits, lost interest on those wages and benefits and loss of retirement benefits

_ TH[RD F
Workers’ Compensation Rctaliation in Violation of Public Policy and Common Law

61. Plaintiff incorporates by reference all preceding paragraphs as though fully set forth hcrcin.

Ploinnffnlsc incorporates inc fncnml allegations convince in Exhil>ils A, B, and 0;3362. Ploinnnhna
a right to enter into a contract for employment Witll Defcndanxs with the reasonable expectationtllat
'Defendants would treat him lawfully, fairly, in good faith, honestly, and without retaliation for in
compliance with all requirements of law, specifically Plaintili:" s right to file and pursue a Workers’

Compensation claim, pursuant to the Colorado Workers’ Compcnsation Act in accordance with the
holding in Lorlrcp n solemn 'o Inc, 770 P.2d 1367 (cclc. App. 1989),

63. Dcfendants’ engaged in workers’ compensation retaliation against Plaintiff contrary thereto
bconnc oiliio occupational injury by willfully ann mcnally nomination his cmplcyincni.

64. As a direct and foreseeable result ofDefendants’ acts and omissions described herein, Plaintiff
has sufferedor incurred, ormayhereasonahlycxpectedto suil`erorincurthe followingdamages

 

Case 1:19-CV-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 9 Of 26

and other losses, including but not limited to economic losses, including ongoing lost income or
employment eempeneeeen end ainge beneate, including retirement beeeats, thereby justifying
appropriate awards to Plaintift` of H'ont pay and back pay; damage to reputation and character, credit
or credit worthiness, emotional ctr mental anguish, distress, upset, humiliation, embarrassment or
degredeaenmdpmnandsuaermgendetmhemerdemegeemdweesaemeybemevenettriel.

Fourth CLA]M FOR RELIEF
(Freedom of Speech--First Amendment)

65. Plemtiameetpemteebymrereeee enpmeedmgpemgmpheeemeughamy set fetthherem.
PlaintiE also incorporates the factual allegations contained in Exhibits A, B, and 1`.. 66. Plainn'ff
frequently complained about and pointed out the existing hazards and unsafe driving conditions at
Denver Water’s campus. These conditions affected all vehicles traversing the campus and were not
limited to Plaintiti"s vehicle
67. Plainti&' hadconcernsthatthe constructionattheDenverWatercampushadcrcated
congestion and safety hazards for traffic. He suggeswd some remedies such as increased signage
andspecilictcaffic lanes. I-Ie addressedhisconeunsandsuggestedremediesto Denver Water
mm including leer remneh, rem Reede end Metk cripple they ignored his eeneeme
and did nothing to alleviate the problems.`

68. Defendantswere angry'andirritatedthatPlaintiii`continuedtoraiseconeems aboutthe

hazards and unsafe driving conditions created at Denver Water’s campus.

69. As a result of Plaintiff’s reports of unsafe and hazardous driving conditions Defendants
instituted disciplinary action and terminated Plaintij`f from employment alleging that he had
unsafer parked his sami-tractor and trailer on the premises These allegations were untrue. In

faet, Plaintiii’ hadanexcellentdrivingrecord. .

Case 1:19-cV-OO726-I\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 10 of 26

70. Defendants’ true purpose for initiating discipline was to retaliate against Piaintiff because of
his observations and remarks about the safety hazards faced by all drivers on the Denver Water
v campus - l

71 .Plaintili’s speech addressed matters of public eoncern--that construction created ongoing
safety hazards to vehicles traversing the Denver Water campus and that management could
mitigate these heemde~by impiemenang eppmpt_iete seregueiae.
72.Plaintift’s interest in participating in the speech or expression outweighed the Defendants’

_' interest in promoting the chiciency of the public service it provides
72 Plaintift’l protecwd speech was a substantial or motivating factor in the decision to discharge
'plaintift'. l
73. . Defendants’ 'I`om Roode and lack Tomlich retaliated against or were motivated to
discharge Plaintiff because of his speech despite the fact that such First Amendment protection
was well established Their actions violate the Free Speech Clause ofthe First Amendmen_t.

. 72. As a direct and proximate result ofDefendants’ violation ofthe Free Speech Clause of the
First Amendment, Plaintiff has suffered irreparable harm, including the loss of employment, loss
ofsalaryandbenetits,painandsuli`ering and stigmatization. D

WHEREFORE, Plaintiff respectftu requests that this Court enter judgment in his favor:
(a) Awarding back and front pay;
(b) Awardin'g lost employment beneiits, health and retirement benefits and other
compensationlosttohimas aresult ofhistermination;

 

 

 

Case 1:19-cV-OO726-I\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 11 of 26

(c) liquidated damages doubling the award of interest, wages, lost employment
and retirement assess ana other compensation lost w him as a resist as a result
of Defendants’ discriminating against him on the basis of his age;

(d) Reinstatement to his position or in the alternative pay for his job beginning
onthe date ofbis termination and extending for areasonablepeiiod into the
future;

(d) Awarding compensatory and consequential damages as allowed;

(e) awarding punitive damages as allowed for violations of the First
Amendment. l

(t) Awarding injunctive or declaratory relief;

(g)Awarding the costs of this action, together with reasonable attorney’s fees,

expert witness fees;

(h) Awarding prejudgment and post judgment interest as provided for by law;
and

(i) Grantingsuchotherorfilrtherreliefasthe€ourtdeemsnecessaryor
appropriate including Plaint:iff‘s reinstatement with a "no retaliation"
order in effect 4

PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE

This 24 day ofDecember, 2018

Respectl`ully submitted,

.‘l-.‘l-

 

 

Case 1:19-cV-OO726-I\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 12 of 26

 

12

 

Malon Demz fygrez‘r

1795 S .S'herz'dan Blvd
Lahwood Colorado 80232
720-276-9315

 

Case 1:19-cV-OO726-I\/|EH Document 1-3 Filed 03/11/19 USDC Colorado Page 13 of 26

 

DISTRICT COURT
CITY & COUNTY OF DENVER, COLORADO _
1437 Bannock Street DATE FILED: January 4, 2019 2142 PM

Denver, Colorado 80202

CA SE NUMBER: 2018CV651

 

V.

Plaintiffs: MALON TYGRETT

Defendant: C AND C OF DENVER ET AL~ ease Number: zoiscvssi

A COURT USE ONLY A

 

Courtroom: 215

 

 

 

DELAY REDUCTION ORDER

 

 

All civil courtrooms are on a delay reduction docket

IF AN ATToRNEY 0R PRo sE PARTY FAILS To COMPLY WITH THIs ORDER, THE CoURT
MAY i)isMIss THE CASE WITHOUT PREJUDICE. THis oRi)ER is THE INITIAL NoTiCE
REQUIRED BY C.R.C.P 121 § i-io, AND C.R.C.P. 41(B)(2).

A. ln all civil actions, the following deadlines must be metz

1.

Service of Process: Proof of service of process under C.R.C.P. 4 for all defendants must be
filed Within 63 days after the date of filing of the complaint After 63 days, the action may be
dismissed by the Court against any defendant for Whom proof of service has not been filed.

Default: Application for entry of default under C,R.C.P. 55(a) must be filed Within 14 days
after default has occurred

If all defendants are iii default, a motion for entry of default judgment under C.R.C.P. 55(b)
must be filed With the application for entry of default Motions for entry of default judgment
must comply With C.R.C.P. 121 § 1-14. Reasonable inquiry regarding a person’s military status
requires confirmation through the Department of Defense’s Service members Civil Relief Act
Website (https://scra.dmdc.osd.mil) or equivalent confirmation

Trial Setting: The Responsible Attorney as defined in C.R.C.P. 16(b)(2) must file and serve a
Notice to Set the case for trial and must complete the setting of the trial no later than 14 days
from the date the case is at issue. (Note: this is a shoiter timeframe than Would otherwise be
required by C.R.C.P. 16.1(g) of 42 days.) A case is "at issue" When: (a) all parties have been
served and have filed all pleadings permitted by C.R.C.P. 7; or (b) defaults or dismissal have
been entered against all non-appearing parties; or (c) at such other time as the Court directs

Cases filed under C.R.C.P. 16:

Case 1:19-cV-OO726-I\/|EH Document 1-3 Filed 03/11/19 USDC Colorado Page 14 cf 2_6

a) Case Management Conference: The notice to set trial must also include a notice to set
a Case Management Conf`erence as required by C.R.C.P. 16{d)(1), to be held no later than
49 days after the case is at issue.

 

b) Proposed Case Management Order: At least 7 days before the Case Management
Conference, the parties must file, in editable format, a proposed Case Management Order
consisting of the matters set forth in C.R.C.P. lG(b)(l)-(l7) and take all necessary actions
to comply with those subsections

c) Waiver of Case Management Conference: lf all parties are represented by counsel, a
joint request to waive the case management conference may be included in the proposed
Case Management Order, but unless such a request has been granted, counsel and any
unrepresented parties should plan on appearing for the case management conference

5 . Cas'es filed under C.R.C.P. 16.1:
a) Certit'icate of Compliance: Not later than 49 days after the case is at issue, the Plaintiff
(or the Responsible Attomey) must file a Certificate of Compliance as required under '
C.R.C.P. 16.1(h). No Case Management'Order or Case Management Conference is
required.
B: ` Additionally, in all civil actions, the following provisions apply:

Service of this Order: Tlie Plaintiff or Responsible Attorney must send a copy of this order to all

other parties who enter an appearance

Related Cases: An attorney entering an appearance in this case who is aware of a related case is

ordered to complete and file in this case an Inforrnation Regarding Related Case(s) form available in

Room 256 of the City and County Building or at:

https://www.courts.state.co.us/userfiles/file/Infoirnation~Regarding_Related_Cases_Form(1).doc

Date: Jan'uary 4, 2019
BY THE COURT:
z § ; \~

District Court Judge
Denver District Court

Case 1:19-cv-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 15 of 26

 

DENVER DISTRICT COURT DATE FILED; February 22, 2019 3;59 Pi\/i
STATE OF COL()RADO FILING ID; B23191DC1B293
1437 Bam~ieei< st., ste 256 Denver, Co 80202 CASE NUMBER~` 2018CV65‘

 

Plaintiff: l\/Ialon Dean Tygrett,
v.
Defendant: City and County of Denver, City and
County of Denver acting by and Through Board of
Water Commissioners of The City and County of
Denver, Also Known as Denver Water and The
Mayor of Denver,

‘ COURT UsE ONLY *

Richard K. Blundell, #10358
Robin Cochran, 12665

3535 west 12th street, suite D
Greeley, CO 80634

 

 

Phone Number: (970) 356-8900 Case Number: 2018CV651
Fax Number: (970) 353-9977 Division: 215
Einail: rick ,rl<blaw.net

ENTRY OF APPEARANCE

 

 

 

You are hereby notified that the undersigned attorneys are entering their appearance on
behalf of Plaintiff in the above-captioned matter

This 22nd day of February, 2019
Respectfully submitted,

/s/Richard K. Blundell, #10358
Robin Cochran. #12665
Attorneys for Plaintiff

3535 West 12th Street, Suite D
Greeley, Colorado 80634

Tel; (970) 356-8900

FaX: (970) 353-9977
Robincochranlaw@aol.com
rick@rkblaw.net

Attorneys for Plaintiff

 

 

Case 1:19-cv-OO726-|\/|EH -Document 1-3 Filed 03/11/19 USDC Co|orado Page 16 of 26

 

DENVER DISTRICT COURT
STATE OF COLORADO

DATE FILED: February 25, 2019 5:20 PM
1437 Bannock St., Ste 256 Denver, CO 80202 FILING ID: C9CE47EB51754

CASE NUMBER: 2018CV651

 

Plaintiff: Malon Dean Tygrett,
v.
Defendant: City and County of Denver, City and

County of Denver acting by and through the Board
of Water Corrnnissioners of the City and County

 

 

of Denver, also known as Denver Water and the ‘ COURT USE ()NLY ‘
Mayor of Denver, Michael Hancock, in his official

capacity

Riehard K. Bitmdeii, #10358 Case Number: 2018€\/651
ROl)in COChIaIl, 12665 Division: 215

3535 West 12th Street, Suite D
Greeley, CO 80634

Phone Number: (970) 356-8900
F ax Number: (970) 353-9977

Email: rick@rkblaw.net
Atty Reg. No.: 10358

 

 

DISTRICT COURT CIVIL (CV) CASE COVER SHEET FOR INITIAL PLEADING
OF COMPLAINT, COUNTERCLAIM, CROSS-CLAIM OR THIRD PARTY
COMPLAINT

 

 

 

 

1. This cover sheet shall be filed with the initial pleading of a complaint, counterclaim, cross-
claim or third party complaint in every district court civil (CV) case. It shall not be filed in
Domestic Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, ID, JV), or Mental
Health (MH) cases. F ailure to file this cover sheet is not a jurisdictional defect in the
pleading but may result in a clerk’s show cause order requiring its filing.

2. |] Simplified Procedure under C.R.C.P. 16.1 applies to this case unless (check one
box below if this party asserts that C.R.C.P. 16.1 does not apply):

Case 1:19-cv-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 17 of 26

l:| This is a class action, forcible entry and detainer, Rule 106, Rule 120, or other
similar expedited proceeding, or

l This party is seeking a monetary judgment against another party for more than
$100,000.00, including any penalties or punitive damages, but excluding
attorney fees, interest and costs, as supported by the following certification:

l By my signature below and in compliance with C.R.C.P. 11, based upon
information reasonably available to me at this time, 1 certify that the value of
this party’s claims against one of the other parties is reasonably believed to
exceed $lO0,000.” `

Or

[:l Another party has previously filed a cover sheet stating that C.R.C.P. 16. 1 does
not apply to this case. '

3. l This party makes a Jury Demand at this time and pays the requisite t`ee. See
C.R.C.P. 38. (Checking this box is optional.)

/s/Richard K. Blnndell

Richard~K. Blundell, Regi No. 10358
'ATTORNEYS FOR PLAINTlFF
NOTICE

This cover sheet must be served on all other parties along with the initial pleading of a complaint,
counterclaim, cross-claim, cr third party complaint

 

Case 1:19-cv-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 18 of 26

martin noun Cl Detwe§ Jtivemte coun- n b 2 1
County. Coioimo
Coun Addms: DATE FILED: Febrttary 26, 2019 5 38 PM

19(%? Bnmnod<, S‘r *JQ, dower CDWEP$©ID.984E0D17B9BSB

l cAsF 11UMBER. 2018Cv651
Rdh:`i:~eum C: tm 1310 v'\ T°\’\’¢’£‘i’

c\, v ,
d mm s \ am GMM:L§£:;;;£ 1 A` conmmecmv A
Attome‘;;'n lymammeyt m?mmv\,.o. Mmberztmqw 651

l‘%"=?? t
¢,hmn 12£(6§

;¥2;“’ vito f¢\ nw i N `

_FAx ramequ %143§?,6619 §f::a*i;t?;§;;§w’ _Bv_mmn_?lg ,Coumm

 

 

 

__ w _M___ _ __ _______ ____ _WANE,R 0F §___ERV_|_(_!_E _
- W\Q’.l§i.l¢\&¢ :E¢'A.£$ -_ Mi._ nw mm on 'Z "_.2§_':1. 3 _.1 mem of the
Summum and V m this mo having received l copy or uch and mount to the hearing held on the data ssi itt

mo Summon\ or any and time the cam ta minqu for homth

0 M~€*i v
affect crim ~- --v '
day rith "
f¥
S!\to ct Co|orldu
D| 1901400“\4

anmsc\onexvires; B_/?". ___..§.., , n = , y ___.r ii 1 _ ,, ,,,,,

  
   
 
    
 

 

RETURN OF $ERVKIE

1 andre under oath mat 1 served ha Summons and a copy ul the Pai\von in the case on the Re\ponnen\ tn
_(CO\“W _ .- (Slamon , , tamm tm)althe|oluwmg mm

 

Ch¢ekom
m By handing it toa person idenve tome name Respondom.

U Bybavmttwithm¢Rupqrukm¢mcmtnadam

n By havan 11 with _ disputed to receth service mr the R¢aoondet\|

 

 

13 |movesLh¢nguottsyoanandomnotlmmm'tnnorapany\nmcm.
o \ umw 10 umw the Ruoondant on »_~_____ oecamms out have nol been ida lo locals ma knocan Reium to
the P¢m`conortl made an wm c _ .. (dlli)
D Pmliep¢ocmsa~er _ _____r ¢_ s 7 ,
n minn ._.--~._...__ __.~,.,__, Coun\y Slgnnlued Pm¢iln S¢mr
Foo$_ 1 _,V._Mkag~$,___ ,
gunsde and ammsd, m mm to before mo m mo Cot.»niy of _“ ,` ,,V_"___W,,mi 811-ills 01 n_ 4 _, _ ,_ this
day d _M_,,_L_M_w_$___» 20 H__-_
My mm amm: .,,..__..,___ , , t ._ .M_ w , . _, ,, .M_..,
many Puoitc

JDF 1503 RB¢OI WANER QF SERV|CE

Case 1:19-cv-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 19 of 26

 

STATE OF COLORADO
DATE FILED: February 26, 2019 5:38 PM

Denver Dlsmct Court FILING iD; 98415001713913813
1437 BaranCl{ St., Ste 256 Denver, CO 80202 CASE NUMBER; 2013€\/651

 

Plaintiff: Malon Dean Tygrett,
v.
Defendant: City and County ofDenver, City and
County of Denver acting by and through the Board ‘ COURT USE ONLY ‘
of Water Cornmissioners of the City and County

of Denver, also known as Denver Water and the

Mayor of Denver, Michael Hancock, in his official

 

capacity
Richard K. Blundell, #10358 Case Number: 2018CV651
Robin Cochran, #12665 Division: 215

3535 West 12th Street, Suite D
Greeley, CO 80634

Phone Number: (970) 356-8900
Fax Number: (970) 353-9977

Ernail: rick@rkblaw.net

 

 

AMENDED COMPLAINT AND JURY DEMAND

 

 

 

Plaintiff by and through his attorneys Richard K. Blundell and Robin Cochran, files this
Amended Complaint and alleges as follows:

NATURE OF THE CASE

1. Plaintiffs employment discrimination, civil rights and retaliation action is brought against the
Def`endants for equitable and remedial relief and compensatory damages to redress
Defendants’ deprivation of his employment-related civil rights secured to him by the Age
Discrimination Employment Act of 1967, (ADEA), the Americans With Disability Act, 42
U.S.C. 12101 as amended by the ADA Arnendments Act of 2008 (ADAAA), the
Rehabilitation Act of 1973, 29 U.S.C. §701, et. seq., the First Amendment of the U.S.
Constitution pursuant to 42 USC § 1983 , and Colorado public policy and common law which
prohibit retaliation for filing a worker’s compensation claim.

2. The Defendants discriminated against Plaintiff because of his age (over 50), because of his
disability and retaliated against him because he had complained about safety issues,
including, but not limited to, lack of safe access to the facility’s parking lot. He was retaliated
against for having a workplace injury and/or filing a workers compensation claim. Younger
employees who committed the same as or similar acts as those inaccurately and/or falsely
alleged against Plaintiff were not terminated from employment

Case 1:19-cv-OO726-|\/|EH _Document 1-3 Filed 03/11/19 USDC Co|orado Page 20 of 26

3. Plaintiff seeks awards of back pay, front pay, compensatory damages, damages for pain and
suffering, attorneys’ fees, costs of this action and/or reinstatement and other equitable or
remedial relief

II. JURISDICTION AND VENUE

4. This Court has subject matter jurisdiction over federal claims included herein. 'Said
claims are brought to recover damages and to secure other relief for the deprivation of
Plaintiffs civil rights Such federal laws are applicable to municipal governments,
entities, and employees The Denver District Court has jurisdiction of these claims.

5. Venue is proper in the District Court for the City and County of Denver because,the
employment practices or omissions alleged to be unlawful were committed within the City
and County of Denver and the parties include Denver municipal governmental entities and
municipal corporations

rir. PARTIEs

6. 1 PlaintiffMalon Dean Tygrett (hereinafter Mr. Tygrett or Plaintiff) is a citizen of the U.S. and
at all relevant times a Colorado resident He is a former employee of Defendant City and
County of Denver acting by and through the Board ofWater Commissioners of the City and
County of Denver, hereinafter referenced as Denver Water. Plaintiff was born in 1961.

7. At all relevant times, Plaintiff was an employee of Defendants within the meaning of both
federal law and Colorado statutes and law

8. ' Defendant Denver City and County of Denver acting by and through the Board of Water l v
Comrnissioners of the City and County of Denver (hereinafter Denver Water) is a municipal
water utility physically located in Denver, Colorado and owned and operated by and through
the City and County of Denver, a governmental entity and municipal corporation The
Defendants are subject to the personal jurisdiction of this Court Mayor Hancock is
managing official for the City and County of Denver,

9. Defendant Denver Water terminated Plaintiff’ s employment effective August 22, 2017. At
all relevant times during Plaintiff’s employment, Defendant employed over one hundred
employees, and therefore is subject to the provisions of the ADEA, ADAAA, the U.S.
Constitution, 42 USC and other relevant federal and state of Colorado statutes, and to the '
jurisdiction of this Court thereunder

IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

10. All prerequisites or conditions precedent to the institution of this suit have been met. ' `
Plaintiff timely filed a charge of discrimination with the United States Equal Employment
Opportunity Commission (EEOC) bearing charge #541-2017-02158. A copy of the Charge
is attached hereto as Exhibit A. On September 25 , 2018, the EEOC issued a Notice of Right
to Sue in regard thereto. This action was timely filed within ninety (90) days of plaintiffs
receipt of said Notice of Right to Sue.v

Case 1:19-cv-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 21 of 26

ll.

v12.

13.

14.

15q

16.

17.

18.

19.

20.

21.

On January 29, 2018, and again on June 27 , 2018, Plaintiff timely served Notices oflntent to
Sue pursuant to C.R.S. §24-20-109.

V. FACTUAL ALLEGATIONS

Plaintiff was a long-term employee of Defendant Denver Water having worked for Denver
Water for more than twenty years At the time of his termination Plaintiff worked as a Senior
Equipment ()perator in Defendant's Operations and l\/laintenance Division (hereinafter
¢¢O&M, 7).

Defendant Denver Water has shown a pattern of targeting and terminating employees who
are over 40 and disabled. `

Plaintiff was injured on March 4, 2015, at the age of 53 when he slipped on ice at work
getting into 'a loader. He injured his back, hip, neck, head and sciatic nerve. He filed a
workers’ compensation claim.

Prior to that injury Plaintiff did not have any issues with his employer, Denver Water.

Shortly after filing the worker’s compensation claim, a driver of a vehicle allegedly
complained that Plaintiff had tailgated her vehicle when he was driving a vehicle for
Defendants. Plaintiff denied the allegations and gave his supervisor, Jack Tolmich, the
names and telephone numbers of disinterested witnesses who had observed the incident
and who substantiated Plaintiff’s description of the.event. Denver Water did not
investigate the allegations and instead gave Plaintiff what was essentially a verbal
warning

In 2015 construction began at Defendant’s Denver Water’s campus The construction
greatly reduced the size of parking lots and other areas Part of the parking lot was closed
and part of it was inaccessible because of construction materials This made it more '
difficult and unsafe for all drivers and vehicles to drive through the campus This
particularly affected large vehicles like semi-tractors and trailers; Plaintiff drove_a semi- »
truck with a long trailer.

Ongoing constiuction changes occurred frequently in the ever-shifting parking and driving
areas which aggravated the difficulties and dangers of driving

Plaintiff advised Denver Water management, including Jack Tomlich, Tom Roode, and Mark
Cripps about the dangerous conditions affecting vehicle traffic, but they ignored him and
disregarded his suggestions for improvements They did nothing to alleviate the problems

Plaintiff" s reports included the fact that construction limited the amount of travel, parking
and access for all vehicles but especially for large vehicles Plaintiff suggested some
remedies for minimizing the problem including putting up signage restricting parking,

placing cones in the lots, or creating truck lanes

Despite Plaintiff s requests, Denver Water refused to put up signage, including “no parking
signs”, refused the create truck lanes, and made no effort to mitigate the dangers caused by

Case 1:19-cv-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 22 of 26

22.

23.

24.

25.

26.`

27.

28.

29.

30.

31.

construction This created problems for Plaintiff since he maneuvered large semi-trucks and
trailers on a regular basis through Denver Water’s campus

ln the summer of 2016, Plaintiff asked a woman who had parked in a no parking zone to
move her vehicle so he could drive his truck through the lot. The woman did not complain,
but another employee did A Human Resources employee then began interviewing Denver
Water employees to determine whether Plaintiff created a hostile environment, although
there were no allegations that he had done so.

The Human Resources employee admitted that she typically did not question employees
about other employees

The Human Resources employee did not have the education or experience to conduct the
investigation The investigation did not support the Human Resources employee’s allegation
that Plaintiff had created a “hostile environment” and did not reflect that Plaintiff had

violated any anti-discrimination law. Despite the lack of evidence, Plaintiff was disciplined

Plaintiff continued to report safety hazards to management but his performance reviews in
2016 reflected that he was to mind his own business

Plaintiff was disciplined again as a result of his complaints

On July 28, 2017 Plaintiff was driving a semitruck and trailer and had to make a complicated
three-point turn in the crowded parking lot at Denver Water. He had been making such turns
for months because of construction It was the only way to turn the semi-truck and tractor
around l\/_[anagement was aware of this practice. '

On luly 28, 2017, a construction contractor parked his vehicle in .an area that Denver Water
drivers used to turn around large trucks and tractor trailers Plaintiff had complained about
contractors parking in these areas Plaintiff waved his aims and pointed to another area where
the contractor could park. The contractor did not move his truck so Plaintiff had to make a
three-point turn as he had been doing for months He did so safely.

On approximately July 31, 2017, Mr. Roode alleged that the driver of the illegally parked
vehicle complained that Plaintiff had “waved his hands in anger” .at the him. The individual
who allegedly complained did not allege that Plaintiff had acted unsafely or that he felt
threatened or afraid of the manner in which Plaintiff turned his truck around

Mr. Roode alleged without evidence that Plaintif “aggressively” maneuvered his vehicle to
turn around in the yard Plaintiff and other drivers had been making the three-point turn in
tractor trailers for several months with the supervisors’ knowledge

Denver Water had cameras to video tape activities in the yard and parking lot, including the
lot where the incident allegedly occurred Upon information and belief Denver Water,
though aware of the alleged incident on July 28, 2017, failed to view the video of the event
and instead destroyed the video. The film would have continued Plaintiff s statements about
the incident

 

Case 1:19-cv-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 23 of 26

32. On July 31, 2018, Plaintiff was told that he was going to be taken off driving duties while
Denver Water investigated Mr.Roode’s allegation that Plaintiff had made an unsafe turn.

33. On August 1, 2017, Plaintiff was temporarily put in a position moving heavy boxes ; he
suffered a severe back injury while working in this manual labor position

34. On August 22, 2017, after receiving reports that plaintiff had suffered a severe worker’s
compensation injury, Plaintiff was terminated for allegedly engaging in unsafe driving
Plaintiff denied the allegations

35. Upon information and belief, other videos of the parking lot were inaintained; the video
that would have captured the three-point turn and the interaction with the contractor was
not preserved Had Denver Water reviewed and maintained the video, Plaintiff would
have been vindicated '

36. Plaintiff was terminated from employment based on false allegations that he operated his
vehicle in an unsafe manner As a result of the termination, Plaintiff has been unable to
obtain other employment

37v v After plaintiff was terminated, Defendants improved access to the parking area by
implementing many of the suggestions made by Plaintiff

FIRST CLAIM FOR RELIEF: DISABILITY DISCRIMINATION .
THE AMERICANS WITH DISABILITY ACT 42 U.S.Cf §§ 12101, et.seq.
THE REHABILITATION ACT 29 U.S.C. §§ 791 AND 794

38. Plaintiff incorporates by reference all preceding paragraphs as though fully set forth
herein and incorporates the factual allegations in Exhibit A.

39. As demonstrated by his long term and successful performance with Defendant Denver
Water, Plaintiff was qualified for his position

40. Plaintiff was initially injured on March 4, 2015.

41. Plaintiff was injured again on August l, 2017, and placed on restricted duty. He was
terminated from employment on August 22, 2017.

42. Plaintiff has a disability as defined by law and he was qualified for his position.

43. Defendant Denver Water subjected Plaintiff to false allegations abuse, harassment and
discrimination after his injury.

44. Defendants falsely alleged that Plaintiff had been rude to a contractor and had unsafely
operated a vehicle in Denver Water’s parking lot. Denver Water terminated him from
employment allegedly based on accusations it knew were false, and which were a pretext
to terminate Plaintiff because of his disability. Defendant did not preserve evidence that
would have exonerated Plaintiff

Case 1:19-cv-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 24 of 26

45. Defendants could have accommodated Plaintiff’ s disability without undue hardship

46. Defendants did not terminate non-disabled employees who had engaged in the same or
' substantially similar behavior as that alleged against Plaintiff `

47.v Defendaiits discriminated against Plaintiff by terminating his employment because he was
disabled, by refusing to accommodate him, and failing to engage in the interactive process by
terminating Plaintiff without discussion of possible accommodation

48. ` Defendants’ actions were in violation of the Americans with Disabilities Act, 42
U.S.C.§§lZlOl, et seq. and the'Rehabilitation Act, 29 U.S.C.§§79l and 794.

49. As a direct and proximate result of the foregoing violations of the ADAAA, Plaintiff has
- sustained economic and non-economic damages including but not limited to, loss of wages
and other benefits lost interest on those wages and benefits, and loss of retirement benefits

SECOND CLAIM FOR RELIEF: 4
AGE DISCRIMINATION
Unlawful Intentional Age Discrimination in violation of
the ADEA, 29 U.S.C.§621 et. seq.

50. Plaintiff incorporates by reference all preceding paragraphs as though fully set forth herein,
and incorporates the factual allegations contained in Exhibit A,

51. The ADEA makes it unlawful for employers and'their agents “to fail or refuse to hire or ton
` " ` discharge any individual or otherwise discriminate against any individual with respect to his

compensation terms, conditions, or privileges of employment, because of such individual's
age. 29 U.S.Cq §623(a)(1). `

52. Plaintiff was born on October 18, 1961, and was over the age of 50 at the time he was
unlawfully terminated by Defendants.

53. Plaintiff was qualified for his position with Defendant Denver Water.

54. Defendants’ reasons for terminating Plaintiff nom employment were pretextual and untrue.

55. Defendants knew or had reason to know that the reasons for termination were untrue.

. 56. Defendants did not conduct a reasonable investigation of the allegations against Plaintiff
` although they have conducted such reasonable investigation of employees who are younger _

than Plaintiff This include, without limitation, the failure to preserve evidence.

57. Defendants falsely alleged that Plaintiff had been rude to a contractor and had unsafely
operated a vehicle in Denver Water’s parking lot. Defendants terminated him from

employment allegedly based on accusations it knew were false, and which were a pretext to_ _
terminate Plaintiff because of his age.

 

Case 1:19-cv-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 25 of 26

5 8. Defendants did not terminate younger employees who had engaged in the same, substantially
similar or even more serious behavior as that alleged against Plaintiff

59. The Defendants’ violations of the ADEA were intentional and willful

60. ' As a direct and proximate result of the foregoing violations Plaintiff has sustained economic
and non-economic damages including but not limited to, loss of wages and other benefits
lost interest on those wages and benefits and loss of retirement benefits ‘

THIRD CLAIM FOR RELIEF
Workers’ Compensation Retaliation in
Violation of Public Policy and Common Law

61. Plaintiff incorporates by reference all preceding paragraphs as though fully set forth herein
Plaintiff also incorporates the factual allegations contained in Exhibit A. '

62. Plaintiff had a right to enter into a contract for employment with Defendants with the
reasonable expectation that Defendants would treat him lawfully, fairly, in good faith,
honestly, and without retaliation in compliance with all requirements of law, specifically
Plaintiff s right to file and pursue a Workers’ Compensation claim, pursuant to the Colorado
Workers’ Compensation Act in accordance with the holding in Lathrop v. Entenmann ’s Inc.,
770 P.2d 1367 (Colo. App. 1989).

' t 63.1 Defendants engaged in Workers’ Compensation retaliation against Plaintiff because of his
occupational injury by willfully and pretextually terminating his employment

64. As a direct and foreseeable result of Defendants’ acts and omissions described herein,
Plaintiff has sustained economic and non-economic damages including but not limited to,
loss of wages and other benefits lost interest on those wages and benefits and loss of
retirement benefits

FOURTH CLAIM FOR RELIEF
(Freedom of Speech First Amendment)

65. Plaintiff incorporates by reference all preceding paragraphs as though fully set forth herein
Plaintiff also incorporates the factual allegations contained in Exhibit A

66. Plaintiff actions of complaining about the existing hazards and unsafe driving conditions at
Denver Water’ s campus These conditions affected all vehicles traversing the campus and
were not limited to Plaintiff’s vehicle.

67. Plaintiff had concerns that the construction at the Denver Water campus had'created
congestion and safety hazards for traffic. He suggested some remedies such as increased
signage and specific traffic lanes He addressed his concerns and suggested remedies to ,_
Denver Water management including Jack Tomlich, Tom Roode, and Mark Cripps. They
ignored his concerns and did nothing to alleviate the problems

 

 

 

Case 1:19-cv-OO726-|\/|EH Document 1-3 Filed 03/11/19 USDC Co|orado Page 26 of 26

68.

69.

‘ 70.

71.

72.

73."

74.

75.-

As a result of Plaintiff s reports of unsafe and hazardous driving conditions Defendants
instituted disciplinary action and terminated Plaintiff from employment alleging that he had

unsafely parked his semi-tractor and trailer on the premises These allegations were untrue

ln fact Plaintiff" had an excellent driving record

Defendants’ true purpose for initiating discipline was to retaliate against Plaintiff because of
his observations and remarks about the safety hazards faced by all drivers on the Denver
Water campus '

Plaintiff’s speech addressed matters of public concern_that construction created ongoing
safety hazards to vehicles traversing the Denver Water campus and that management could

_ mitigate those hazards by implementing appropriate safeguards Additionally, his interest in

speech outweighed any interest the Defendants had in promoting the efficiency of the public
service it produces Plaintiffs complaints therefore constituted protected activity under the
First amendment to the U. S. Constitution.

Plaintiff’ s protected speech was a substantial or motivating factor in the decision to discharge
Plaintiff

Defendants retaliated against or were motivated to discharge Plaintiff because of his speech

despite the fact that such First Amendment protection was well established Their actions
were taken under color of state law, and violate the Free Speech Clause .of the First
Amendment

Defendants maintain a policy, practice, custom or procedure of retaliation against individuals
who have engaged in protected activity tmder the First Amendment Defendants ratified the
actions of supervising manger.

Defendants practice, policy, custom or procedure of retaliating against its employees for
engaging in protected activity caused, or directly resulted in the termination of plaintiff s
employment by Defendants

As a direct and proximate result of Defendants’ violation of the Free Speech Clause of the
First Amendment Plaintiff has suffered economic and non-economic damages including but
not limited to, loss of wages and other benefits lost interest on those wages and benefits and
loss of retirement benefits

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor: n

(a) Awarding back and front pay;

(b) Awarding lost employment benefits health and retirement benefits and other
compensation lost to him as a result of his termination;

(c) Liquidated damages doubling the award of interest, wages lost employment
and retirement benefits and other compensation lost to him as a result as a
result of Defendants’~ discriminating against him on the basis of his age;

 

 

